I think our statute on partition was not intended to so circumscribe or restrict the remedy that relief cannot be granted under the facts pleaded in this case. See 47 C.J. 338, § 171, and cases there cited. Why should we hold that one who owns and is in possession of a two-thirds interest in property in fee cannot apply to the courts to partition the property as against one who holds a contingent remainder in the other one-third interest? I think the chancery courts would have granted a partition in such cases and that our statute was not intended to diminish or restrict the right as recognized by the chancery courts. The use and improvement of real estate is too vital to the public welfare to be hampered by rules or restrictions which have no foundation in justice or sound public policy. I think the former opinion of the court in this case failed to follow the legislative mandate found in the Revised Statutes, Sec. 88-2-2, that:
"The statutes * * * and their provisions and all proceedings under them are to be liberally construed with a view to effect the objects of the statutes and to promote justice. Whenever there is any variance between the rules of equity and the rules of common law in reference to the same matter the rules of equity shall prevail."
Also, I think Sections 104-58-2, 104-58-5, and 104-58-8 of the partition statute plainly show that the legislature intended that the remedy of partition as against an owner of a contingent interest in real property should not be denied in a case such as this. I think partition should be granted regardless of whether the court in the divorce case retained jurisdiction of the matter. *Page 318